Citation Nr: 1021576	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-29 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from January 6-9, 2008, at Southern 
Tennessee Medical Center in Winchester, Tennessee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the military from July 
12-25, 1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
a decision of the Department of Veterans Affairs Medical 
Center (VAMC) in Murfreesboro, Tennessee.

As support for his claim, the Veteran and his wife testified 
at a videoconference hearing in June 2009.  The undersigned 
Veterans Law Judge of the Board presided.  Shortly after the 
hearing the Veteran submitted additional evidence and waived 
his right to have the RO initially consider it.  38 C.F.R. 
§§ 20.800, 20.1304 (2009).


FINDINGS OF FACT

1.  The Veteran does not have any adjudicated service-
connected disabilities.

2.  On January 6, 2008, the Veteran began experiencing 
swelling of his eyes and face, redness, lack of focus, fever, 
pain and suffering due to an unfortunate incident with a 
weedeater two weeks prior.  

3.  The Veteran was subsequently taken to the emergency room 
of Southern Tennessee Medical Center and received a diagnosis 
of cellulitis of the face, open wound to the forehead, 
bacterial infection of the staphylococcus aureus and 
infections resistant to penicillin.  

4.  Southern Tennessee Medical Center contacted the nearest 
VA facility in Murfreesboro but was informed that VA facility 
did not have any available beds.  Consequently, the Veteran 
was admitted to Southern Tennessee Medical Center, instead, 
for treatment.



5.  Thereafter, Southern Tennessee Medical Center contacted a 
VA Transfer Coordinator regarding a possible transfer to a VA 
facility and was informed VA would not authorize a transfer 
of the Veteran due to his diagnosis of staphylococcus aureus, 
as the VA hospital was ill-equipped to treat this condition.  

6.  Even the closest VA treatment facility was not feasibly 
available to the Veteran due to this diagnosis of 
staphylococcus aureus and because it is located in 
Murfreesboro, Tennessee, which is approximately 60 miles from 
the Veteran's residence Winchester, Tennessee.  


CONCLUSION OF LAW

The criteria are met for payment or reimbursement of the 
unauthorized medical expenses incurred from January 6-9, 
2008, at Southern Tennessee Medical Center in Winchester, 
Tennessee.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 17.52(a), 17.1000-
17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist Veterans in 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Here, the Board is approving full payment of the unauthorized 
private medical expenses in question.  So the Board need not 
determine whether there has been compliance with these 
preliminary notice and duty to assist provisions of the VCAA 
because this determination is ultimately inconsequential.  
Suffice to say the VAMC has not sent the Veteran a VCAA 
letter in this case.  However, this failure is harmless error 
in light of the fully favorable decision in his appeal.  
38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

II.  Entitlement to Payment or Reimbursement of the 
Unauthorized Medical Expenses incurred from January 6-9, 2008

The Veteran believes he is entitled to payment or 
reimbursement of these medical expenses he unexpectedly 
incurred from January 6-9, 2008, for his evaluation and 
treatment at the Southern Tennessee Medical Center in 
Winchester, Tennessee.  He says that he immediately informed 
Southern Tennessee Medical Center that he is a Veteran and 
that, in response, hospital officials attempted to arrange 
for his transfer to a VA facility.  However, they were told 
that, due to his diagnosis of staphylococcus aureus, he would 
not be transferred and, indeed, could not be transferred 
because the VA facility was ill-equipped to treat this 
condition.  He also points out that the closest VA facility 
is located in Murfreesboro, which is approximately 60 miles 
away, so not feasibly available.  And in describing his 
urgent need for treatment, he says that, when he began 
experiencing swelling of his eyes and face, redness, lack of 
focus, fever, pain and suffering due to an unfortunate 
incident with a weedeater two weeks prior, he sincerely 
believed he was in imminent danger of dying.

There are two potentially applicable statutes, 38 U.S.C.A. § 
1725 (the Millennium Act) concerning reimbursement for 
emergency treatment and 38 U.S.C.A. § 1728 concerning 
reimbursement of certain medical expenses.  Application of 
either statute is generally dependent on whether the Veteran 
has an adjudicated service-connected disability.

The admission of an appellant to a non-VA hospital at the 
expense of VA generally must be authorized in advance.  38 
C.F.R. § 17.54 (2009).  See Malone v. Gober, 10 Vet. App. 
539, 541 (1997); see also General Counsel Opinion, 
VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in 
advance is essential to any determination as to whether the 
Department is or is not going to furnish the contract 
care.").  In the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2009).

In this particular case at hand, a letter submitted in June 
2009 indicates officials at Southern Tennessee Medical Center 
called VA within 24 hours of the Veteran's January 6, 2008 
initial treatment to inform VA of this treatment at their 
facility and to try and have him transferred.  There is no 
indication that prior authorization for this treatment had 
been granted and, indeed, the Veteran is not claiming that 
it was since the need for treatment was so sudden and 
unexpected.  And in any event, records show Southern 
Tennessee Medical Center was informed that the closest VA 
treatment facility did not have any available beds, so even 
had the Veteran tried to obtain prior authorization it seems 
unlikely that his request could or would have been granted.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities that has 
not been previously authorized may be authorized under 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 
was enacted by Congress as part of the Veterans Millennium 
Health Care and Benefits Act, Pub. L. No. 106-117, 113 Stat. 
1553 (1999).  The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);



(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002.  See also 38 U.S.C.A. § 1725.

The Court has stated that a "second avenue for potential 
relief for a Veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C. § 1728, which 
provides that the Secretary 'may, under such regulations as 
the Secretary shall prescribe, reimburse . . . for the 
reasonable value of such care or services . . . for which 
such Veterans have made payment.'"  Malone, 10 Vet. App. at 
541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a Veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a Veteran who has a total 
disability permanent in nature from a service- connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a Veteran who (i) is a participant 
in a vocational rehabilitation program (as defined in section 
3101(9) of this title), and (ii) is medically determined to 
have been in need of care or treatment . . . .; and 
(3) [VA] or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728(a) (West 2002); 38 C.F.R. § 17.120 (2009).

The Court has observed that, given the use by Congress of the 
conjunctive 'and' in the statute, emphasized in the above 
quotation, 'all three statutory requirements would have to be 
met before reimbursement could be authorized.'  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); Zimick v. 
West, 11 Vet. App. 45, 49 (1998).  That is to say, these 
criteria are conjunctive, not disjunctive; thus, all criteria 
must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 
(1991).

Turning back now to the facts of this particular case.  On 
January 6, 2008, the Veteran presented at the Southern 
Tennessee Medical Center in Winchester, Tennessee, with 
complaints of swelling of his eyes and face, redness, lack of 
focus, fever, and pain reportedly stemming from an 
unfortunate accident with a weed whacker two weeks prior that 
had caused a piece of wood to become embedded in his 
forehead.  He and his wife first sought help from a friend 
who is a surgeon.  The surgeon removed the piece of wood and 
instructed the Veteran and his wife that they could not go 
home but, instead, needed to seek immediate hospital care.  

During the June 2009 videoconference hearing before the 
undersigned Veterans Law Judge of the Board, the Veteran and 
his wife testified under oath that they were informed on two 
separate occasions that VA had been notified and would not 
transfer the Veteran due to his infection of staphylococcus 
aureus.  Additionally, they said the closest VAMC is in 
Murfreesboro, which is approximately 60 miles from their 
home, whereas Southern Tennessee Medical Center in Winchester 
is just nine miles from their home.



In other testimony during the hearing, the Veteran's wife 
also testified that she was concerned for her husband's 
health and her intention was to get him to the closest 
medical facility to treat the symptoms described, especially 
because she had never seen him have such a reaction.  She 
also stated that the total cost of the treatment he received 
from January 6-9, 2008, was $7,126.  Further, since they have 
not been able to pay this outstanding medical bill, 
collection agencies have been calling constantly to try and 
collect this debt.  It therefore appears the Veteran is 
requesting payment of these outstanding medical expenses, 
versus reimbursement.

Clearly, the evaluation and treatment in question does not 
concern suspicions about a service-connected disability 
because the Veteran does not have any adjudicated service-
connected disabilities.  Therefore, 38 U.S.C.A. § 1725 is 
controlling rather than § 1728.

Given the severity of his symptoms at the relevant time in 
question, it was reasonable for the Veteran and his wife to 
seek immediate medical attention since he had never 
experienced anything similar to this before and, thus, they 
had no idea of just how dire the situation may have been.  
Only after the fact did this become clearer.  It therefore 
follows that it also was reasonable for them to have sought 
immediate medical evaluation and treatment at the private 
hospital nearest their home, especially given the 
unavailability of any VA facility at that particular time 
since the closest was many miles further away than the 
private hospital in comparison.  So the Veteran's medical 
situation at the time was of such an emergent nature, at 
least reasonably or subjectively perceived as such in his and 
his wife's judgment, that a VA facility was not feasibly 
available.  A VA facility may be considered as not feasibly 
available when the relative distance of the travel involved 
makes it necessary or economically advisable to use non-VA 
facilities.  38 C.F.R. § 17.53; see also Cotton v. Brown, 7 
Vet. App. 325, 327-28 (1995) (providing that the fact that a 
VAMC was located in the same city as the private facility did 
not provide an adequate basis for the Board's findings that a 
VA facility was "available"; rather, the determination of 
whether a VA facility was "feasibly available" must be made 
after consideration of such factors as the urgent nature of 
the Veteran's medical condition and the length of any delay 
that would have been required to obtain treatment from a VA 
facility).

The Veteran also meets all of the other requirements of the 
Millenium Act (§ 1725), including insofar as needing to 
remain at Southern Tennessee Medical Center beyond the 
initial emergency admission, until January 9, 2008, because 
there was no VAMC available - including in Murfreesboro, to 
provide the specific type of treatment or medical care he 
needed.  So there was nowhere else for him to go.  
So resolving all reasonable doubt in his favor as required by 
38 C.F.R. §§ 3.102, 4.3, he is entitled to payment of the 
medical expenses at issue.


ORDER

The claim for payment or reimbursement of the unauthorized 
medical expenses incurred from January 6-9, 2008, at Southern 
Tennessee Medical Center in Winchester, Tennessee, is 
granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


